Title: To Thomas Jefferson from Joseph Carrington Cabell, 22 February 1821
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


My dear Sir,
Richmond
22d Feb: 1821.
The University Bill passed to a second reading in the House of Delegates by a majority of one vote only. It is now on its third reading & will be read to-morrow. Our friends, I think, are encreasing. Genl Blackburn will support it. Mr Garland came over & voted for it. If we lose the Bill in the lower House we shall hang on upon the Poor School bill. I hope we shall work it thro’ in one way or the other. The enemies, seeing its decisive character, have done their best to destroy it. Heaven grant, that I may be able to send you good news in my next. Your letters to myself & Genl Breckenridge have arrived, & are thankfully received. Mr Claiborne has withdrawn: and, as I suppose no one else will come forward, I need not come up till the elections. yours faithfullyJos: C: Cabell